DETAILED ACTION   

1.	The Office Action is in response to Application 17081172 filed on 10/27/2020. Claims 1-10 are pending.         

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 10/27/2020, 04/10/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Application No. 17081172 filed on 10/27/2020.

Priority #			 Filling Data			 Country
108138836		             2019-10-28			  TW




Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        
  
6.	Claims 1-9 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 110007107 A) and in view of MADEJ et al. (WO2014025559).
       
	Regarding claim 1, Chen teaches an optical volume measurement device (fig. 1), comprising: a main body, comprising a working surface (as shown in fig. 1); 
a pair of photographic lenses (fig. 1, component 1, 2), disposed on the working surface, each of the photographic lenses comprising an image acquiring area extended forwardly therefrom and capturing images within the image acquiring area separately (as shown in fig. 1; also suggested in page 5, including Camera 1 (silent frame equivalent focal length is about 20mm) that focal length is 2.8mm, (silent frame is equivalent for the camera 2 that focal length is 8.0mm Focal length is about 57mm)), wherein an resolution distance range is located in front of each photographic lens (as shown in fig. 5, wherein an resolution distance range is located in front of each photographic lens of each camera) , and each photographic lens identifies images within the resolution distance range (as shown in fig. 5, fig. 6), and the pair of image acquiring areas are  to take the photograph according to distance to the ground As first 1 and camera 2 are used to calculate image optical flow velocity… the acquired image of camera 1 and 2 Height section is respectively 0.2m-1.2m, 1.0m-3.0m, wherein there is the overlapping working range of 0.2m from 1.0m to 1.2m) ; 
	an optical distance measuring unit, disposed on the working surface (fig. 1, component 4; page 5, distance measuring sensor 4; page 3, the distance measuring sensor is configured as measurement distance to the ground；The distance measuring sensor is configured as base Optical flow method in computer vision carries out distance exam).
	It is noticed that Chen does not disclose explicitly an optical projecting unit, disposed on the working surface and forwardly projecting an optical alignment indicator in a projection area; wherein the projection area is located in the measurement area within the resolution distance range.
	MADEJ disclose of an optical projecting unit, disposed on the working surface and forwardly projecting an optical alignment indicator in a projection area (fig. 4, component 42; paragraph 0028, …An illuminating light assembly 42 is also mounted in the housing of the
imaging reader and preferably includes a plurality of illuminating light sources, e.g., light
emitting diodes (LEDs) and illuminating lenses arranged to uniformly illuminate the

	wherein the projection area is located in the measurement area within the resolution distance range (as shown in fig. 4; paragraph 0028, …An illuminating light assembly 42 is also mounted in the housing of the imaging reader and preferably includes a plurality of illuminating light sources, e.g., light emitting diodes (LEDs) and illuminating lenses arranged to uniformly illuminate the target with illumination light. An aiming light assembly 46 is also mounted in the
housing and is operative for projecting an aiming light pattern or mark, such as a "crosshair" pattern, with aiming light from an aiming light source, e.g., an aiming laser or one or more LEDs, through aiming lenses on the target. The user aims the aiming pattern on the target to be imaged.).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that an optical projecting unit, disposed on the working surface and forwardly projecting an optical alignment indicator in a projection area; wherein the projection area is located in the measurement area within the resolution distance range as taught by MADEJ as a modification to the optical volume measurement device of Chen  for the benefit of illuminates the target (paragraph 0028).

	Regarding claim 2, the combination of Chen and MADEJ teaches the limitations of claim 1 as discussed above. 
	It is noticed that Chen does not disclose explicitly the main body comprises a handle.
	MADEJ disclose of the main body comprises a handle (fig. 2, component 30; paragraph 0025, … The imaging reader 30 can thus be used as a stationary workstation in which products are slid or swiped past, or presented to, the vertical window 26, or can be picked up off the

	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the main body comprises a handle as taught by MADEJ as a modification to the optical volume measurement device of Chen  for the benefit of the device can be picked up off the countertop and held in the operator's hand (paragraph 0025).

	Regarding claim 3, the combination of Chen and MADEJ teaches the limitations of claim 1 as discussed above. 
	It is noticed that Chen does not disclose explicitly the main body comprises a switch to drive the optical projecting unit.
	MADEJ disclose of the main body comprises a switch to drive the optical projecting unit (fig. 2, component 26, 34; paragraph 0025, in which a trigger 34 is manually depressed to initiate imaging of a target.).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the main body comprises a switch to drive the optical projecting unit as taught by MADEJ as a modification to the optical volume measurement device of Chen  for the benefit of initiate imaging of a target  (paragraph 0025).

	Regarding claim 4, the combination of Chen and MADEJ teaches the limitations of claim 1 as discussed above. In addition, Chen further discloses that the working surface is located on one side of the main body (fig. 1).

	MADEJ disclose of the main body is in a form of a mobile phone (paragraph 0040, … the arrangement described herein is not intended to be limited to a stand-alone electro-optical reader, but could be implemented as an auxiliary system in other apparatus, such as a computer or mobile terminal), and another side of the main body is provided with a display (fig. 1, another side of  the main body is provided with a display 20).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the main body is in a form of a mobile phone, and another side of the main body is provided with a display as taught by MADEJ as a modification to the optical volume measurement device of Chen  for the benefit of see the image of the device (paragraph 0024).

	Regarding claim 5, the combination of Chen and MADEJ teaches the limitations of claim 1 as discussed above. In addition, Chen further discloses that at least a part of the optical alignment indicator is located at a boundary of the measurement area (as shown in fig. 6; page 4, …shoots timber floor under two kinds of different focal lengths, different heights Figure.
Wherein, 1- focal length is the camera of 2.8mm, and 2- focal length is the camera of 8.0mm, and 3- focal length is the camera shooting of 16.0mm Head; in which the focal length of two cameras is the optical alignment indicator).

	Regarding claim 6, the combination of Chen and MADEJ teaches the limitations of claim 1 as discussed above. 

	MADEJ disclose of the optical alignment indicator is arranged along two different intersecting sides of the measurement area and across the measurement area (fig. 1, component 16; paragraph 0023, … identifies a workstation for processing transactions and specifically a checkout counter at a retail site at which products, such as a vial 12 having a label that bears alphanumeric characters, or a box 14bearing a symbol target, are processed; in which, the workstation is the measurement area and it has optical alignment indicator arranged along two different intersecting sides like the edges).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the optical alignment indicator is arranged along two different intersecting sides of the measurement area and across the measurement area as taught by MADEJ as a modification to the optical volume measurement device of Chen  for the benefit of use the device with more accuracy.

	Regarding claim 7, the combination of Chen and MADEJ teaches the limitations of claim 1 as discussed above. In addition, Chen further discloses that each image acquiring area is a cone-shaped space that expands and extends forwardly from each photographic lens (from fig. 5, it tells that each image acquiring area is a cone-shaped space that expands and extends forwardly from each photographic lens).


	It is noticed that Chen does not disclose explicitly the projection area is a cone-shaped space that expands and extends forwardly from the optical projecting unit.
	MADEJ disclose of the projection area is a cone-shaped space that expands and extends forwardly from the optical projecting unit (fig. 4, in which, 42 and 46 will produce a cone-shaped space that expands and extends forwardly from the optical projecting unit).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that a cone-shaped space that expands and extends forwardly from the optical projecting unit as taught by MADEJ as a modification to the optical volume measurement device of Chen  for the benefit of illuminate the target (paragraph 0028).

	Regarding claim 9, the combination of Chen and MADEJ teaches the limitations of claim 1 as discussed above. In addition, Chen further discloses that the optical distance measuring unit is arranged between the pair of photographic lenses (fig. 1, component 4 is arranged between the pair of photographic lenses).

7.	Claim 10 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 110007107 A) and in view of MADEJ et al. (WO2014025559) and further in view of ST-PIERRE et al. (US 20100134598).   

Regarding claim 10, the combination of Chen and MADEJ teaches the limitations of claim 1 as discussed above. 
	It is noticed that Chen does not disclose explicitly the optical projecting unit is arranged between the pair of photographic lenses.
	ST-PIERRE disclose of the optical projecting unit is arranged between the pair of photographic lenses (fig. 1, in which, 16 are the pair of photographic lenses and 14 is of the optical projecting unit and it is arranged between the pair; paragraph 0028, … Still referring to FIG. 1, the 3-D scanning apparatus is complemented with two sets of basic cameras, optics, and filters shown at 16, hereinafter referred to as basic cameras 16… the LEDs at 14).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the optical projecting unit is arranged between the pair of photographic lenses as a modification to the optical volume measurement device of Chen  for the benefit of illuminate the target (paragraph 0028).


8. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
9.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423